Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 8807839 B2, hereinafter referred to as “Jang”) in view of Lumbreras (US 20140140755A1, hereinafter referred to as “Lumbreras”). 
Regarding claim 1, Jang discloses a bushing assembly (Fig. 5, bearing assembly 100) comprising: a bracket (Fig. 5, first half 32 and second half 34 being combined) including an internal circumferential surface (Fig. 5,  circumferential surface of 32 and 34 facing toward first and second bearing members 110, 120); and a bushing including a first bushing section (Fig. 5, first bearing member 110) and a second bushing section (Fig. 5, second bearing member 120), the first and second bushing sections (110, 120) each including an annular ridge extending about an outer radial surface thereof (Fig. 6,  each of bearing member 110, 120 has friction members 130/ridges formed in between grooves 134 extending about the outer radial surface thereof, see also col. 4, lines 20-25), the outer radial surface of the first and second bushing sections being in engagement with the internal circumferential surface of the bracket (col. 4, lines 20-28: the friction member 130 forming contact /being in engagement with internal circumferential surface of bracket 32, 34 by a “contact surface with said first and second journal half”), and the annular ridge being disposed within the channel of the bracket (130 disposed within sliding channel formed by bracket 32, 34), such that the bushing is rotatable within the bracket (col. 4, lines 4-10:  arc shaped surface of friction member 130 makes contact with a lubricating material at a lubricating surface, and the lubricating material is locked between guide protrusions 132, and can slides (thus making bushing sections 110, 120 rotatable).
However, Jang fails to disclose an annular channel that is recessed relative to the internal circumferential surface, …and the annular ridge being disposed within the annular channel of the bracket. 
However, Lumbreras and Jang combined teach an annular channel that is recessed relative to the internal circumferential surface (Lumbreras: [0020] spherical shape of the outside of the parts (2,3) matched with curved recessed annular channel of upper and lower parts 6, 5 of clamp 4/bracket), …and the annular ridge being disposed within the annular channel of the bracket (Jang: annular ridge (130) of first and second bearing members 110, 120 of Jang can be adapted to be disposed with annular channel of parts 5, 6 of Lumbreras). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang by Lumbreras because the spherical shape of the bushing/bearing matched with the curved contour surfaces of the bracket parts 5, 6 of Lumbreras allows for higher degree of freedom of rotation of the crossbar/ torque tube when mounted to the solar tracker assembly. As a result of modification of Jang by Lumbreras, the modified bearing system increases from one-axis rotation capability to be at least two-axes rotation capability, thereby allowing improved movement flexibility of the crossbar / torque tube alongside mounted solar panels.
Regarding claim 2, Jang fails to disclose wherein the annular channel is positioned midway between a first side surface of the bracket and a second side surface of the bracket. 
However, Lumbreras teaches wherein the annular channel is positioned midway between a first side surface of the bracket and a second side surface of the bracket (see annotated figure 1 below, note due to the curvature at the channel to match with curvature of the bearing parts, channel is annular). 
Annotated figure 1 taken from Fig. 1 of Lumbreras

    PNG
    media_image1.png
    785
    932
    media_image1.png
    Greyscale

Regarding claim 3, Jang alone fails to disclose wherein the annular ridge defines an outer diameter that is greater than an inner diameter defined by the internal circumferential surface of the bracket.  
However, Lumbreras and Jang combined teach wherein the annular ridge defines an outer diameter that is greater than an inner diameter defined by the internal circumferential surface of the bracket (as best understood by examiner, referring to Lumbreras, inner diameter of the bracket can be defined as the diameter measured from first, second side surface edges to a center point, and thus due to annular curved shape at midway of annular channel of bracket, see annotated figure 1 above, the outer diameter of friction member 130 of Jang when modified to be of curved/spherical bearing members of Lumbreras, would be slightly greater than aforementioned inner diameter of the bracket). 

Regarding claim 4, Jang discloses wherein the bracket includes an upper bracket section joined to a lower bracket section (Fig. 5, first half 32 and second half 34 being joined, see also col. 4, lines 15-17). 

Regarding claim 6, Jang discloses wherein the upper bracket section includes a first flange defining a fastener aperture in alignment with a through-hole in the lower bracket section (Fig. 5, upper bracket section 34 has a flange at each end thereof with two fastener apertures aligning with two holes in flange of lower bracket section 32).

Regarding claim 8, Jang fails to disclose wherein the lower bracket section includes a plurality of vertically extending openings extending entirely therethrough.  
However, Lumbreras teaches wherein the lower bracket section includes a plurality of vertically extending openings extending entirely therethrough (Figs 1 and 2, two holes 7 of lower base part / lower bracket section 5 are vertically extending entire through bracket section 5, allowing screws 9 to be fixed by nuts). 
Regarding claim 9, Jang discloses wherein the first bushing section (Fig. 4, bushing section 110) includes a first post (118) and a first opening (119) in complementary alignment with a second opening (Fig. 3, 129) and a second post (128) of the second bushing section (Fig. 3, bushing section 120), respectively, to secure the first and second bushing sections together (Figs 2 and 5, 110 and 120 secured together).  

Regarding claim 10, Jang discloses wherein the bushing (Fig. 5, bushing/bearing 100 comprising 110 and 120 together) defines a polygonal opening (Figs 2 and 5, square opening is polygonal shape) for receipt of a solar tracker crossbar having a polygonal cross-section (Fig. 5, torque tube 18 with square cross-section, col. 4, lines 17-19).

Regarding claim 11, Jang discloses a bushing assembly (Fig. 5, bearing assembly 100) comprising: a bracket (Fig. 5, first half 32 and second half 34 being combined) including an upper bracket section joined to a lower bracket section to cooperatively define an inner radial surface (Fig. 5, first half 32 and second half 34 being joined, see also col. 4, lines 15-17)…; and a bushing disposed within the bracket and defining an internal passage therethrough (Fig. 5, first bearing member 110; second bearing member 120, disposed within 32, 34, and defining a square passageway, see also Fig. 2), the bushing including an outer radial surface in engagement with the inner radial surface of the bracket (col. 4, lines 20-28: the friction member 130 forming contact /being in engagement with inner radial surface of bracket 32, 34 by a “contact surface with said first and second journal half” ), ….; wherein the bushing includes an annular ridge that is disposed within an annular channel in the bracket (Fig. 6,  each of bearing member 110, 120 has friction members 130/ridges formed in between grooves 134, 130 disposed within sliding channel formed by bracket 32, 34; col. 4, lines 20-25),  
However, Jang fails to disclose  the inner radial surface being axially concave to form a truncated spherical raceway …… the outer radial surface of the bushing being axially convex such that the bushing is rotatable relative to the bracket about a first axis and a second axis orthogonal to the first axis …the annular channel being recessed relative to the internal radial surface of the bracket and being centrally disposed between a first side thereof and a second side thereof.  
However, Lumbreras teaches  the inner radial surface being axially concave to form a truncated spherical raceway (Fig. 1, [0020] spherical shape of the outside of the parts (2,3) matched with curved recessed truncated raceway of upper and lower parts 6, 5 of clamp 4/bracket), …… the outer radial surface of the bushing being axially convex such that the bushing is rotatable relative to the bracket about a first axis and a second axis orthogonal to the first axis (Figs 5C, 5E, 5G, 9, the spherical shape of parts 2, 3 alongside corresponding contour profiles of surfaces of bracket sections 5, 6 allows for rotation of bushing 2, 3 with respect to multiple axes, i.e. x and z ) … the annular channel being recessed relative to the internal radial surface of the bracket and being centrally disposed between a first side thereof and a second side thereof (see annotated figure 1 above).   

Regarding claim 12, Jang discloses wherein the upper bracket section and the lower bracket section are each C-shaped (Fig. 5, 34 and 32 are each C-shaped) and wherein the upper bracket section includes a first flange and a second flange each being secured to an upward facing portion of the lower bracket section (Fig. 5, upper bracket section 34 has a flange at each end thereof, secured to upward facing flanges at lower bracket section 32). 

Regarding claim 13, Jang discloses wherein the bushing includes a first bushing section (Fig. 4, bushing section 110) and a second bushing section (Fig. 3, bushing section 120), the first bushing section (110) including a first post (118) and a first opening (119) in complementary alignment with a second opening (Fig. 3, 129) and a second post (128) of the second bushing section (120), respectively, to secure the first and second bushing sections together (Figs 2 and 5, 110 and 120 secured together).  

Regarding claim 14, Jang fails to disclose wherein the annular channel includes a width that is greater than a width of the annular ridge.
However, Jang and Lumbreras combined wherein the annular channel includes a width that is greater than a width of the annular ridge (Lumbreras: see annotated figure 1 above, width of annular channel spans the entire width of part 5, thus greater than width of annular ridge (130) of first and second bearing members 110, 120 in Fig. 6 of Jang). 

Regarding claim 15, Jang fails to disclose wherein the lower bracket section includes a plurality of vertically extending openings extending entirely therethrough.  
However, Lumbreras teaches wherein the lower bracket section includes a plurality of vertically extending openings extending entirely therethrough (Figs 1 and 2, two holes 7 of lower base part / lower bracket section 5 are vertically extending entire through bracket section 5, allowing screws 9 to be fixed by nuts). 

Regarding claim 18, Jang discloses a bushing assembly (Fig. 5, bearing assembly 100) comprising: a bracket (Fig. 5, first half 32 and second half 34 being combined) including an internal circumferential surface (Fig. 5,  circumferential surface of 32 and 34 facing toward first and second bearing members 110, 120) and an annular ridge that extends radially inward from the internal circumferential surface (Fig. 6,  each of bearing member 110, 120 has friction members 130/ridges formed in between grooves 134 extending radially inward from surface thereof, see also col. 4, lines 20-25); and a bushing including a first bushing section joined to a second bushing section (Fig. 4, bushing section 110; Fig. 3, bushing section 120; Figs 2 and 5, 110 and 120 secured together),  
However, Jang fails to disclose the bushing including an outer radial surface that defines an annular channel therein, wherein the outer radial surface of the bushing section is in engagement with the internal circumferential surface of the bracket and wherein the annular ridge of the bracket is disposed within the annular channel of the bushing, such that the bushing is rotatable relative to the bracket about a first axis and a second axis that is orthogonal to the first axis.
However, Jang and Lumbreras combined teach the bushing including an outer radial surface that defines an annular channel therein, wherein the outer radial surface of the bushing section is in engagement with the internal circumferential surface of the bracket (Lumbreras: [0020] spherical shape of the outside of the parts (2,3) matched with curved recessed annular channel of upper and lower parts 6, 5 of clamp 4/bracket) and wherein the annular ridge of the bracket is disposed within the annular channel of the bushing (annular ridge (130) of first and second bearing members 110, 120 of Jang can be adapted to be disposed with annular channel of parts 5, 6 of Lumbreras), such that the bushing is rotatable relative to the bracket about a first axis and a second axis that is orthogonal to the first axis (Figs 5C, 5E, 5G, 9, the spherical shape of parts 2, 3 alongside corresponding contour profiles of surfaces of bracket sections 5, 6 allows for rotation of bushing 2, 3 with respect to multiple axes, i.e. x and z, where x is orthogonal to z axis). 

Regarding claim 19, Jang fails to disclose wherein the annular channel is positioned midway between a first side surface of the bushing and a second side surface of the bushing.
However, Lumbreras teaches wherein the annular channel is positioned midway between a first side surface of the bushing and a second side surface of the bushing (see annotated figure 1 above, annular channel appears to be also midway between side surfaces of bushing parts 2, 3). 

Regarding claim 20, Jang fails to disclose wherein the annular ridge defines an inner diameter that is less than an outer diameter defined by the outer radial surface of the bracket.
However, Lumbreras and Jang combined teach wherein the annular ridge defines an inner diameter that is less than an outer diameter defined by the outer radial surface of the bracket (as best understood by examiner, referring to Lumbreras, outer diameter of outer radial surface of the bracket is defined as the diameter measured from midway of surface, and inner diameter of annular ridge (130) of Jang modified by Lumbreras, would have distance measurement at the bottom of groove 134 to the center, thus would be less than the outer diameter of bracket).

Regarding claims 2, 3, 8, 11 14, 15, 18, 19 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang by Lumbreras based on the same rationale and remarks previously discussed for claim 1 above, thereby omitted herein for brevity. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 8807839 B2, hereinafter referred to as “Jang”) in view of Lumbreras (US20140140755A1, hereinafter referred to as “Lumbreras”), as applied to claim 4 above, and further in view of Kang (WO 2016076682A2, hereinafter referred to as “Kang”). 
Regarding claim 5, Jang and Lumbreras, singularly or in combination fail to disclose, teach or suggest wherein the upper bracket section includes a first side skirt along a first periphery thereof and a second side skirt along a second periphery thereof. 
However, Kang teaches wherein the upper bracket section includes a first side skirt along a first periphery thereof and a second side skirt along a second periphery thereof (Figs 5 and 6, upper and lower fixing cases 710, 720 of the bracket/case 700 each has side skirts along peripheral edges thereof). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Jang and Lumbreras by Kang because Kang improves upon sealing of the lubricants used for bearing lubrication for the rotary support device for solar panels, as discussed in page 9 in English translation copy of Kang, which recites:  “In addition, the inner circumferential surface of the pressurizing case 750 is recessed to form a pressing groove 762 into which one side of the rubber packing 850 is inserted corresponding to the position of the pair of rubber packings 850, and the upper fixing case 710 as a whole. When combined with the lower fixing case 720, the pressure case 750 pressurizes the rubber packing 850, the lubricant located in the depression 811 is further sealed to prevent leakage.”  As a result, according to express teaching from Kang, structure of the upper fixing case 710 and lower fixing case 720 with the edge side skirts facilitate abutting against the corner raised of 760 shown in Fig. 7, thereby facilitating improved sealing of the lubricants in comparison to the bracket edges without side skirts as taught by Jang and Lumbreras, respectively. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 8807839 B2, hereinafter referred to as “Jang”) in view of Lumbreras (US20140140755A1, hereinafter referred to as “Lumbreras”), as applied to claim 11 above, and further in view of Kang (WO 2016076682A2, hereinafter referred to as “Kang”). 
Regarding claim 16, Jang and Lumbreras, singularly or in combination fail to disclose, teach or suggest wherein the upper bracket section includes a first side skirt along a first periphery thereof and a second side skirt along a second periphery thereof.
However, Kang teaches wherein the upper bracket section includes a first side skirt along a first periphery thereof and a second side skirt along a second periphery thereof (Figs 5 and 6, upper and lower fixing cases 710, 720 of the bracket/case 700 each has side skirts along peripheral edges thereof). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Jang by Kang based on the same rationale and remarks previously discussed for claim 5 above, thereby omitted herein for brevity. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 8807839 B2, hereinafter referred to as “Jang”) in view of Lumbreras (US 20140140755A1, hereinafter referred to as “Lumbreras”), as applied to claim 4 above, and further in view of Molina (US 20170229998, hereinafter referred to as “Molina”). 
Regarding claim 7, Jang and Lumbreras, singularly or in combination, fails to disclose or teach wherein the lower bracket section includes a resilient latch for engaging the first flange of the upper bracket section.  
However, Jang and Molina combined teach wherein the lower bracket section includes a resilient latch for engaging the first flange of the upper bracket section (Molina: [0068] lines 1-15, lower bracket section 602 includes a latch 614 attached to a strap 610 which can be made of a flexible material, thereby making latch resilient, latch 614 of Molina can be adapted to be engaged to flange of upper bracket section of Jang or Lumbreras). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Jang and Lumbreras by Molina based on the rationale that the bracket latch/locking features taught by Molina in Figs 6B-6D, allows for much more convenient and quicker install or removal onto torque tube or crossbar than the traditional nut/bolt fastening of Jang and Lumbreras, respectively.  As a result, modification of Jang by Molina falls under one of exemplary rationale in MPEP 2143, which recites in part: “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” In other words, use of known technique of adopting bracket latch features of Molina improves upon the similar bearing support system for solar tracker crossbar in the same way of Jang.



Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
The following is a statement of reasons for the indication of allowable subject matter:  Jang, Lumbreras, Molina and Kang, singularly or in any combination, fails to disclose, teach or suggest “wherein the annular channel comprises a T-slot and wherein the annular ridge includes a T-shaped cross-section” of claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ros Ruiz (AU 201803789A1) discloses a support device for a rotating shaft of a solar tracker.   Gnanapa (US 20190068112A1) discloses a solar tracker system with a bushing for mounting cross bar.   HU (US 20190158017A1) discloses a solar tracker system with a connector mechanism for rails.   Worden (US 10605489 B2) discloses a bearing assembly for solar panel installation. Schneider (US 20130039610A1) discloses a solar tracking bearing system.  Schimelpfenig (US 20180062565 A1) discloses a photovoltaic system bearing assembly. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632          
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632